DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a method for beamforming must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the term “predetermined” renders the claim indefinite.  It is not clear of what encompasses and is meant by the term “predetermined”.  The metes and bound of the claims cannot be ascertained by one having ordinary skill in the art.  It is unclear of how the power is predetermined in such a way to set the limit of selecting and discarding certain spherical mode coefficients.
Other claims are also rejected based on their dependency of the defected parent claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract ideas without significantly more. The claims recites a method and product for beamforming that is accomplished through a series of mathematical operations performed by a computer.  This judicial exception is not integrated into a practical application because the claim requires no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claims elements, both individually and in combination, are directed to the mathematical manipulation of data by a general purpose computer.  The claimed limitation further encompasses a user manually calculating and solving for each of the values and does not include additional element that are sufficient to amount to significantly more than the judicial exception. Thus, it does not integrate the abstract idea into a practical application.
Step 1 – Statutory Category
Claims 2 and 10 recite a method and product that requires a series of steps for beamforming.
Step 2A, Prong One – Recitation of Judicial Exception
Claim 2 and similarly claim 10 recite the steps of:
summing together, for an antenna having a plurality of antenna elements each antenna element having a respective antenna element pattern, a plurality of spherical mode coefficients, the spherical mode coefficients comprising a set of spherical mode coefficients of each antenna element pattern of the plurality of antenna elements, wherein summing together the plurality of spherical mode coefficients yields a set of antenna pattern spherical mode coefficients; and
multiplying the set of antenna pattern spherical mode coefficients by a spherical wave function to yield a beam.
Claims 3-6 and 11-14 further recites the step of determining antenna element weight and multiplying each set of the spherical mode coefficients by a respective antenna element weight; claims 7-9 and 15-17 further recite the step of determining or retrieving the spherical mode coefficients.  Thus, claims 2-17 recite judicial exception because the steps as claimed are no more than mathematical relationships and mathematical calculations (i.e. support of mathematical relationships/calculations disclosed throughout Applicant’s disclosure) performed by a computer (i.e. support for a generic computer is disclosed in paragraph [0080] of the disclosure) that falls within the “mathematical concepts” grouping that are not sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 1-8 recite the abstract idea.
Step 2A, Prong Two – Practical Application
The only additional element of claim 2 and similarly claim 10 is the step of utilizing a spherical wave function to multiply with the set of antenna pattern spherical mode coefficients to yield a beam.  This spherical wave function is merely data received.  As such, such receiving limitation is insignificant extra--solution activity to the judicial exception.  Accordingly, it does not integrate the judicial exception into a practical application of the exception.
Step 2B – Inventive Concept
As stated above, claims 2-17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Since this judicial exception is not integrated into a practical application because the claim requires no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities; therefore, the claims are patent ineligible under 35 USC 101.

Allowable Subject Matter
Claims 2-20 are allowed over prior art.  However, 35 USC 112(b) and 35 USC 101 rejections must be overcome.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11,217,889 discloses systems and methods for forming optimized transmit or receive beams using an array antenna.  A parallelized beam forming algorithm is employed that allows the beam to be optimized to increase performance over typical time-delay beam steering.  The parallelized beam forming optimization algorithm is based on a limited-memory Broyden-Fletcher-Goldfarb-Shanno algorithm with bound constraints.  Using a matrix form of both the beam and beam gradient functions allows parallel optimization through beam matching against a designed target beam.  Because the optimization is both efficient and parallelizable, beams may be optimized beams in real time.  Hence the optimization technique may be implemented directly as part of a beam steering controller.
US 10,419,849 discloses an invention wherein the effectiveness of calculating FIR filter coefficients for beam-forming filters for transducer arrays such as arrays of microphones or loudspeakers, for example, is increased in that the calculation is performed in two stages; namely, on the one hand, by calculating frequency domain filter weights of the beam-forming filters, i.e., coefficients describing the transfer functions of the beam-forming filters within the dimension of the frequency so as to obtain target frequency responses for the beam-forming filters, so that applying the beam-forming filters to the array approximates a desired directional selectivity, and followed by calculating the FIR filter coefficients for the beam-forming filters, i.e., of coefficients describing the impulse response of the beam-forming filters within the time domain, such that the frequency responses of the FIR beam-forming filters approximate the target frequency responses in an optimum manner in accordance with defined criteria.
WO 2020/255324 discloses an array antenna device and a beam synthesis method.  From weighting factors that are the numerical sequence data of time-sequential numeric values, switching units (6-k) sequentially switch numeric values to be multiplied, and multiply orthogonally detected digital signals by the to-be-multiplied numeric values; an addition unit adds together the digital signals of antenna elements (1-k) multiplied by the to-be-multiplied numeric values; and an integration unit integrates the added digital signals for each of a plurality of time lengths in which the to-be-multiplied numeric values are switched, thereby generating a beam-combined signal.
WO 2016/010286 discloses a hybrid-beamforming method for supporting multi-ranks, a beam estimation method and devices for supporting the methods.  A hybrid-beamforming performance method for supporting multi-ranks in a wireless access system, according to one embodiment of the present invention, can comprise the steps of: detecting, by a transmission end, at least two analog beam candidates having a channel gain greater than or equal to a reference value; pre-compensating analog beam coefficients for at least two analog beam candidates such that one analog beam among the at least two analog beam candidates includes at least two digital beams; resetting digital PMI coefficient values for at least two digital beams so as to reflect the pre-compensated analog beam coefficients; and transmitting a multi-rank signal by using the pre-compensated analog beam coefficients and the reset digital PMI coefficient values.  At this time, analog beamforming and digital beamforming are combined such that hybrid-beamforming can be performed.
RU 2,567,120 discloses antenna technology and can be used in radio engineering systems for location and communication when receiving electromagnetic waves with a flat antenna array with electronic beam control under the influence of interference, the directions of reception of which are unknown.  The method includes receiving signals with antenna elements of a flat antenna array with electronic beam scanning and summation of said signals to form a highly directional scanning beam pattern of the flat antenna array using selected complex amplitudes of the antenna element, taking into account the required overshooting of the level of the compensation beam pattern of the level of sidelobes of the highly directional scanning beam pattern.  A weakly directional beam pattern is formed by summing the signals of the antenna elements situated in central orthogonal lines of the flat antenna array with complex amplitudes corresponding to the complex amplitudes of the antenna elements of the flat antenna array in the direction of the source of the useful signal.  The compensation beam pattern is formed by subtracting the signal corresponding to the highly directional scanning beam pattern from the signal corresponding to the weakly directional beam pattern, multiplied by a weighting coefficient which is equal to the ratio of the standard highly directional scanning and weakly directional beam patterns with beam orientation of the flat antenna array in the direction of the normal to the aperture plane.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646